Citation Nr: 0310587	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for panic disorder with 
agoraphobia and major depressive disorder, currently rated 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1966 to 
November 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, and New York, New York, 
Regional Offices (RO), which increased a 10 percent rating 
for the appellant's service-connected anxiety neurosis 
(subsequently recharacterized as panic disorder with 
agoraphobia and major depressive disorder) to 70 percent, 
effective October 14, 1998 (the date of receipt of the 
appellant's claim for an increased rating).  

Although the appellant perfected an appeal of a claim for an 
increased rating for postoperative residuals of a pilonidal 
cyst in his January 2000 substantive appeal, he withdrew his 
appeal of that matter at his September 2001 Regional Office 
hearing, and it is not before the Board.  


FINDING OF FACT

Currently, the appellant's panic disorder with agoraphobia 
and major depressive disorder is manifested by no more than 
severe social and industrial impairment, without such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, so 
as to result in total occupational and social impairment.  




CONCLUSION OF LAW

A rating greater than 70 percent for panic disorder with 
agoraphobia and major depressive disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the March 1999 and 
September 2001 rating decisions, the January 2000 statement 
of the case, and the February 2002 and January 2003 
supplemental statements of the case of the evidence necessary 
to substantiate his claim for an increased rating for his 
panic disorder with agoraphobia and major depressive 
disorder, and of the applicable laws and regulations.  In 
September 2001 and October 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the March 1999 and September 2001 rating decisions, 
the appellant was sent a VA Form 4107 explaining his rights 
in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service, along with  copies of the reports of all the VA 
medical examinations that have been conducted throughout the 
years in connection with the appellant's applications for 
increased ratings.  Further, in keeping with its duty to 
assist, VA provided the appellant with a VA psychiatric 
examinations in November 1998, May 1999, and November 2001.  
The appellant has not identified any additional records that 
may still be outstanding, and he has been informed in the 
statement of the case and the supplemental statements of the 
case of all evidence obtained by VA and evidence that it was 
unable to obtain.  The Board notes that the appellant 
presented testimony regarding his claim at a Regional Office 
hearing held in September 2001.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service medical records include a November 1965 pre-induction 
examination that noted the appellant reported having 
experienced insomnia and occasional cold sweats with 
nervousness.  He was treated for a complaint of nervousness 
in February 1969.  

Following service, the appellant underwent a VA medical 
examination in November 1970.  He indicated that he was 
extremely nervous at times, restless, and had difficulty 
falling asleep.  He was attentive, mild mannered, and soft-
spoken, with a rate of speech that varied from normal to 
slow.  He showed slight spontaneity from time to time, and 
his overt emotional display was a bit inhibited in intensity, 
without evidence of undue tension, or tense/anxious facies.  
Mood was somber, affect was labile and along appropriate 
lines, insight was superficial, and judgment was adequate.  
He was well oriented and had fairly good memory and grasp of 
general information.  The diagnosis was anxiety neurosis.  

In a November 1998 medical statement, J. H. Newton, M.D., 
indicated that he had provided treatment, which had included 
psychotherapy and medications, to the appellant for a chronic 
anxiety disorder over the past several years.  The physician 
stated that the anxiety disorder had adversely affected the 
appellant's functioning in the workplace and in his marital 
relationship, as well as causing intense emotional distress 
at times.  It was the physician's opinion that while the 
appellant's condition had improved somewhat over the years, 
it was still severe enough to present continued interference 
in his ability to lead a normal life and to require treatment 
for many years to come.  

At a November 1998 VA psychiatric examination, the appellant 
reported that he had been seeing his private psychiatrist 
(Dr. Newton) on basically a monthly basis since 1982, 
although his visits would increase to weekly or more 
frequently if he was experiencing a difficult time with his 
anxiety.  He stated that he was taking Zoloft and imipramine.  
He reported that he had been married for 25 years and had a 
20 year old son, but that his wife had recently stated that 
she wanted to leave the marriage, apparently because he had 
been unable to adequately support the family due to his 
inability to maintain employment after quitting his eleven 
year job in newspaper advertising in 1986.  His primary 
complaint pertained to anxiety and anger. It was noted that 
he remained hypersensitive to perceived disrespect from 
others, which would trigger his anger and cause him to 
impulsively quit jobs despite the financial and marital 
stress such actions brought on.  

At the November 1998 VA psychiatric examination, the examiner 
felt that the appellant had an underlying personality 
disorder because of his inability to manage conflicts with 
his employers, and that he was both financially and 
emotionally dependent upon his wife.  No overt psychotic 
process or thought disorder was noted.  He reported suicidal 
ideation without any plan or intent.  Personal hygiene and 
activities of daily life were quite adequately maintained, 
and he was oriented to time, place, and person.  Rate and 
flow of speech was clear, logical, and relevant.  He 
indicated that he did not experience panic attacks but was 
extremely anxious about where the universe extended, which 
caused him to become tearful and appeared to be connected to 
the stress of the impending separation from his wife.  It was 
noted that expressing his anger had caused impaired impulse 
control that had been mainly directed at his work 
experiences, but that he had not been violent or verbally 
abusive to his family.  He described past problems with sleep 
impairment, which he felt had been helped by his medication.  
His current fears were of being alone after his marriage and 
the subsequent financial problems that might develop.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
Global Assessment of Functioning (GAF) was 52.  

Another medical statement from Dr. Newton, dated in May 1999, 
described the appellant's early life experiences and his post 
service problems with drinking, dealing with authority, and 
finding the proper boundaries for sexual relations.  It was 
noted that he had continued to have problems in his marriage 
relationship and in feeling comfortable with bosses and 
supervisors, and that his frequent job changes had severely 
curtailed his ability to provide financially for his wife and 
son.  The appellant's main avocation was noted to have been 
maintaining and driving race cars.  Dr. Newton opined that 
the appellant had a severe psychiatric disorder involving 
generalized anxiety which had impacted heavily on his 
personality and interfaced with his ability to develop and 
maintain mature personal and occupational relationships, and 
that while treatment had helped to a point he continued to be 
seriously impaired in his capacity to lead a normal life.  

In May 1999, the appellant underwent a VA psychiatric 
examination.  He indicated that he had been working as a 
counterman at an auto parts store for three months, but that 
his work history was to stay on a job for a comparatively 
short period of time.  He related that he had some friends 
but that he did not do a lot of things with his wife, with 
whom he had undergone some particularly rough times over the 
past year.  He reported that he felt that things had gotten 
better with his wife lately, and that he enjoyed going to 
auto races.  He described infrequent panic attacks, occurring 
two or three times a year at their height and lasting a 
minute or so, which gave him a feeling that he was losing 
touch with reality, and which caused him to scream, 
experience racing of his heart, and become fearful, sweaty, 
and trembling.  He indicated he had gone two years without 
any attacks prior to experiencing two in the past six months.  
He reported that his depression had begun shortly after 
service, and had become more persistent.  The examiner 
described the appellant as quite pleasant and articulate, 
very open, without any sign of a thought disorder, and fully 
oriented.  The diagnoses were depressive disorder, panic 
disorder, and personality disorder.  GAF was 55.  

The appellant presented testimony at a September 2001 hearing 
concerning his problems with panic attacks, some of which 
involved being unable to control his thoughts and thinking 
about crazy stuff that scared him and others that caused him 
to become real fidgety and want to just stay in the house.  
He reported that his problems with anger control had played a 
part in the breakup of his 27 year marriage, and affected his 
relationships with his girlfriend and her daughter.  He 
indicated that he had good relationships with his two sisters 
and was living with one of them.  He testified that his panic 
attacks had worsened over the past year, and that he had last 
worked in June 2001 at a job that had lasted three months.  

The appellant underwent a VA psychiatric examination in 
November 2001, at which time he indicated that he had moved 
from New York to Florida ten months before, in order to be 
near his sisters following his separation from his wife of 27 
years.  He indicated that he was currently living with a 
girlfriend and that he was unemployed since being fired from 
a job recently because of anger problems.  He reported 
constant depression, anxiety lasting from two minutes to two 
hours depending on the situation, occasional panic attacks, 
and a desire to stay around the house because he didn't like 
to be around a lot of people.  He described a loss of 
interest in doing previously enjoyable things such as 
rebuilding and restoring cars, a loss of appetite when 
nervous, a feeling of always being tired, a hated feeling of 
being judged by others, chronic anger, and a recent relapse 
into drinking in order to fall asleep.  The examiner remarked 
that the appellant presented as a nervous individual who was 
occasionally tearful.  The appellant denied current 
delusions, hallucinations, or suicide/homicide thoughts.  His 
memory was normal, although he reported that it would 
sometimes get fuzzy from depression.  He reported that his 
panic attacks would fluctuate between two a month to three a 
week, and were brought on by feelings that he could not 
escape.  He admitted to a depressed mood and sleep 
impairment.  The diagnoses included panic disorder with 
agoraphobia and major depressive disorder, and alcohol 
dependency.  GAF was 45.  The examiner opined that the 
appellant's psychosocial functioning was impaired by a mood 
disturbance and periods of irritability and difficulty 
modulating his anger, that he had occasional panic attacks 
that interfered with reliability in social and occupational 
settings, and that he experienced sleep impairment that 
interfered with his efficiency as well.  

Information from a former employer, dated in January 2001, 
indicated that the appellant had worked 45 hours a week for 
an auto parts store between February 1999 and December 2000, 
and had terminated when he had moved to Florida.  

VA outpatient records dated between February 2002 and April 
2002 show psychiatric treatment, in addition to treatment for 
physical problems.  In February 2002, he reported that his 
symptoms of depression and anxiety had been vacillating over 
the past month, that his alcohol intake had increased during 
the past week, that recent stressors included his mother's 
illness, his own health, and ongoing relationship conflicts, 
that he was not sleeping well, and that he and his girlfriend 
used cannabis.  In March 2002, he indicated that he had moved 
out of his girlfriend's house and was living with his sister, 
and that he was traveling to New York to visit his ill 
mother.  An April 2002 notation indicated that he continued 
to experience severe depression and frequent sleepless nights 
due to anxiety, but that he had no suicidal ideation.  He 
reported continued alcohol use in May 2002.  A July 2002 
record indicated that he was starting a new job after 
approximately a year of unemployment.  It was noted in a 
December 2002 record that the appellant reported having been 
alcohol free for four months.  

In a September 2002 statement, an acquaintance reported that 
she had lived with the appellant in a platonic relationship 
for the past year and a half.  She described his problems 
with depression, lack of confidence to perform jobs, fear 
about leaving the house, and anger over being unable to do 
things.  She indicated that she had to make sure that the 
appellant bathed, shaved, and maintained proper hygiene 
because he refused to bathe on a regular basis and would only 
wash if she sat in the bathroom with him, and refused to 
shave because he would not look in a mirror.  

Service connection was granted for anxiety neurosis by a 
December 1970 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 9400, effective November 23, 
1969.  After the September 2001 assigned a 70 percent rating 
that was effective October 14, 1998 (date of claim), a 
February 2002 rating decision recharacterized the appellant's 
psychiatric disorder as panic disorder with agoraphobia and 
major depressive disorder.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when panic disorder with agoraphobia and major 
depressive disorder results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400, effective November 7, 1996.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  

In evaluating the appellant's GAF scores, the Board notes 
that the GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32, (4th ed. 1994) [hereinafter DSM-IV].  
See 38 C.F.R. § 4.130.  A GAF score of 41-50 is defined in 
DSM-IV as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). A GAF score of 51-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  The Court has recognized the importance 
of the GAF score and the interpretations of the score, 
notwithstanding the fact that the GAF score does not fit 
neatly into the rating criteria.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

The GAF scores assigned on recent examinations have ranged 
from 45-55, reflecting a moderate to serious level of 
impairment.  However, while an examiner's classification of 
the level of psychiatric impairment, including by GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. §§ 
4.130; VAOPGCPREC 10-95.

While the evidence presented in this case indicates that the 
appellant remains depressed, experiences anxiety, problems 
sleeping, and occasional panic attacks, and neglects personal 
hygiene at times, he has not demonstrated gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
his occupation, or his name so as to produce total 
occupational and social impairment that would warrant a 100 
percent rating under the applicable criteria.  Rather, his 
psychiatric symptomatology is shown to more nearly 
approximate the criteria for a 70 percent degree of 
disability.  His private psychiatrist describes his capacity 
to lead a normal life as being seriously impaired.  The most 
recent VA examination revealed that appellant had a depressed 
mood, was well oriented and alert, demonstrated normal 
memory, was not hallucinating, and was not suicidal or 
homicidal.  Evidence shows that the appellant had full time 
employment between February 1999 and December 2000, working 
45 hours a week for an auto parts store until moving to 
Florida, and that in July 2002 he was about to start a new 
job.  

In essence, the criteria for a rating higher than 70 percent 
are not met or approximated.  Because the degree of 
occupational and social impairment contemplated for a 100 
percent rating is not shown, a higher rating is not warranted 
for the appellant's panic disorder with agoraphobia and major 
depressive disorder.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his panic disorder with agoraphobia and major depressive 
disorder.  He has also offered his own rather general 
arguments and testimony to the effect that he believes that 
his psychiatric disability has worsened.  It is noted that 
the appellant has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his panic disorder with agoraphobia and major depressive 
disorder warrants a higher rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

ORDER

An increased rating for panic disorder with agoraphobia and 
major depressive disorder is denied.  


REMAND

The Board notes that the appellant filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities, which was denied by a 
February 2002 rating decision.  He was notified of that 
decision and expressed his disagreement with it in an August 
2002 statement.  The Board considers the August 2002 
statement as a timely filed notice of disagreement as to the 
denial by the February 2002 rating decision of the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities .  
However, the RO has not issued the appellant a statement of 
the case on the issue.  Under the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Manlincon v. West, 12 Vet. App. 238 (1999), the August 2002 
notice of disagreement initiated review by the Board of the 
RO's denial of a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
the issue must be remanded to have the RO issue a statement 
of the case regarding the claim.  Because an appeal of the 
issue has not been perfected by the appellant, the Board does 
not have jurisdiction over that issue.  

In order to insure that the appellant receives his procedural 
due process rights, the Board finds that the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities must be 
remanded for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should issue the appellant and 
his representative a statement of the case 
with regard to the issue of entitlement to 
a total disability rating based on 
individual unemployability due to service-
connected disabilities.  They should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect 
the claim and thereby place it within the 
jurisdiction of the Board.  They should be 
afforded the appropriate period of time in 
which to file a substantive appeal after 
they have been issued the statement of the 
case.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication 
Procedure Manual, M21-1, Part IV.  No additional action is 
required by the appellant until he receives further 
notification from VA.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

